Citation Nr: 1105862	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for actinic 
keratosis.

6.  For the period prior to June 22, 2009, entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU) due to service- connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations from January to May 1991.  He also had reserve service 
with the Army National Guard from 1953 to 1993.  

This claim originally came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for bilateral hearing 
loss, continued a 10 percent rating for actinic keratosis, and 
denied service connection for bilateral knee disability, chronic 
bronchitis, and PTSD.   

The Board notes that it has recharacterized the issue of 
entitlement to service connection for PTSD as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled).  

The Board further points out that while the Veteran requested a 
personal hearing on his substantive appeal received in September 
2006, he later, in September 2007, asked that his appeal be sent 
directly to the Board for a decision without a hearing.  As such, 
his prior hearing request was withdrawn.

In a July 2007 rating decision, the RO granted service connection 
for chronic bronchitis, which constitutes a complete grant of the 
benefits sought with respect to his service connection claim for 
a pulmonary disability. 

Also, during the pendency of this appeal, in May 2008, the 
Veteran filed a TDIU claim.  The RO denied such claim in an 
August 2008 rating decision, and the Veteran perfected an appeal 
of that issue in December 2009.  Nevertheless, in the same month, 
the RO increased the rating for the Veteran's chronic bronchitis 
from 60 to 100 percent, effective June 22, 2009.  The TDIU claim 
was certified to the Board in November 2010 and has been merged 
into the current appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Bilateral Knee Disability

In 2001, the Veteran underwent prosthetic replacement of both 
knees due to degenerative joint disease.  He contends that he 
developed his bilateral knee disability as a direct result of 
long-term aggravation of the joints due to marching and physical 
training during service.  According to his March 2006 statement, 
he stated that his knees would get knocked around when he rode 
trucks through the desert, and that his knees would become 
injured after lifting and loading supplies.  He also referred an 
incident that occurred during National Guard service in February 
1993 in which he fell on the ice and as a result, received 
treatment for bruised ribs, but also recalls that he injured his 
knees at that time.  In support of his knee claims, he submitted 
a statement in March 2006 from his spouse, in which she indicated 
that the Veteran often complained of knee pain after physical 
training.  The Veteran also submitted a statement, received in 
March 2006, from his fellow service member in which he indicated 
that the rough roads in the desert and the constant pounding that 
occurred during physical training injured the Veteran's knees, as 
well as his own.

In light of the current bilateral knee disability, and the lay 
evidence of record, the Board finds that the Veteran should be 
afforded a VA examination to determine the current nature and 
etiology of the Veteran's knee disabilities.   Although the 
Veteran's knees were examined during the VA general medical 
examination conducted in October 2009, the etiology of the 
current bilateral knee disability was not discussed.

Service Connection Claim for a Psychiatric Disability

The Veteran contends that he has PTSD related to his service in 
the Persian Gulf.  His reported stressor is the death of two of 
his fellow service members.  His service treatment records do not 
reveal any complaint, diagnosis, or treatment for any psychiatric 
condition.  In November 2006, the Veteran sought psychiatric 
treatment from the Vet Center in Sarasota and he reported the 
basic criteria for PTSD.

Further, in light of his service in the Persian Gulf during the 
Persian Gulf War, the Board notes that effective July 13, 2010, 
if a stressor claimed by a Veteran is related to that Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that a Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of that Veteran's service, a Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

In light of the Veteran's contentions and his psychiatric 
treatment at the Vet Center, the Board finds that a VA 
psychiatric examination is also necessary to determine the 
nature, and etiology of any psychiatric disability shown to be 
present.

Bilateral Hearing Loss, Actinic Keratosis, and TDIU

The Board observes that the RO last adjudicated the Veteran's 
increased rating claims in a July 2007 statement of the case.  
Subsequent to this adjudication, additional pertinent evidence, 
to include VA treatment records and 2009 VA audiological and 
dermatological examinations, have been received, but have yet to 
be considered by the RO.  The Veteran has not waived initial RO 
consideration and the Board may not consider the new evidence in 
the first instance.  Thus, the increased rating claims for 
bilateral hearing loss and actinic keratosis must be remanded to 
the RO for appropriate adjudication.  See 38 C.F.R. § 19.37 
(2010).  The Board further observes that the record contains only 
a part of the October 2009 "scars" examination report.  Thus, a 
complete copy should be obtained.

Lastly, the Board finds that a VA examination in conjunction with 
his TDIU claim is necessary.  As indicated, the Veteran was 
awarded a 100 percent rating for chronic bronchitis in a December 
2009 rating decision, and in the same month, he also perfected an 
appeal of the August 2008 rating decision that denied entitlement 
to a TDIU.  In correspondence dated in December 2009, the 
Veteran's representative expressed the Veteran's desire to 
continue his TDIU claim for the period from May 2008 to June 
2009.  

Although the Veteran has been afforded VA examinations, to 
include a general medical examination in October 2009, none of 
the examiners opined as to the aggregate impact of the Veteran's 
service-connected disabilities on his ability to secure or follow 
a substantially gainful occupation.  Because the individual 
assessments are not adequate for adjudicating the Veteran's TDIU 
claim, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Associate with the claims folder any 
outstanding VA medical evidence, to include 
a complete copy of the October 26, 2009 VA 
"scars" examination report and records 
from the Sarasota Vet Center.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of his right and left knee 
disabilities.   The claims folder must be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The report of examination 
should note all right and left knee 
disabilities currently shown, and then 
provide an opinion as to whether it is at 
least as likely as not that the right and 
left knee disabilities are related to or 
had their onset during service.  The 
opinion should be reconciled with the 
Veteran's lay statements and those from his 
spouse and friend/fellow service member.  

3.  Schedule the Veteran for a 
comprehensive VA psychiatric examination.  
The claims folder must be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted.  The 
report of examination should note all 
psychiatric disabilities, to include PTSD, 
found to be present.  The examiner must 
opine whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  The opinion should 
be reconciled with the Veteran's reported 
stressor and the lay statements provided by 
his spouse, cousin, and friend/fellow 
service member.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a legible 
report.

4.  Schedule the Veteran for an appropriate 
VA examination in connection with his TDIU 
claim.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted.  The 
examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any non service-connected 
disabilities, it is at least as likely as 
not that his service-connected disabilities 
(chronic bronchitis, cervical spine 
disability, actinic keratosis, bilateral 
hearing loss, tinnitus, and forehead scar) 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  

If the examiner opines that the Veteran's 
service-connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  Any opinions should be 
reconciled with the evidence of record, to 
include the October 2009 VA general medical 
examination report.

5.  Then, readjudicate the service 
connection claims for bilateral knee 
disability and psychiatric disability; the 
increased rating claims for bilateral 
hearing loss and actinic keratosis, taking 
into consideration all evidence added to 
the file since the July 2007 statement of 
the case; and the TDIU claim.  In 
readjudicating the Veteran's psychiatric 
disability claim, to include PTSD, the RO 
must specifically consider the amendment to 
§ 3.304(f)(3).  See 75 Fed. Reg. 39843 
(Jul. 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  If the issues on 
appeal continue to be denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

